        Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                ALBANY DIVISION

  MATHIS KEARSE WRIGHT, JR.,                  :
                                              :
         Plaintiff,                           :
                                              :       CASE NO.: 1:14-CV-42 (WLS)
  v.                                          :
                                              :
  SUMTER COUNTY BOARD OF                      :
  ELECTIONS AND                               :
  REGISTRATION,                               :
                                              :
        Defendant.                            :
  ______________________________              :
                                           ORDER
       Before the Court is Plaintiff’s Motion for Attorney’s Fees and Expenses, filed on April
22, 2020. (Doc. 306.) On April 29, 2020, Defendant filed a Motion for Extension of Time to
Respond, asking the Court to defer ruling on Plaintiff’s motion and bill of costs until after the
appeal is resolved or, alternatively, to give Defendant a three-week extension of time to file an
opposition to Plaintiff’s motion and bill of costs. (Doc. 308.) (Doc. 288.) After Defendant’s
motion was fully briefed, the Court denied the motion and ordered Defendant’s response to
Plaintiff’s motion for fees and expenses. (Doc. 313.) Defendant timely responded, and Plaintiff
timely replied thereto. (Docs. 314 & 317.) For the following reasons, Plaintiff’s Motion for
Attorney’s Fees and Expenses (Doc. 306) is GRANTED-IN-PART and DENIED-IN-
PART.


                            PROCEDURAL BACKGROUND
       Plaintiff Mathis Kearse Wright, Jr. brought this action pro se on March 7, 2014 to
challenge the method of electing members of the Board of Education in Sumter County,
Georgia. (Doc. 1.) Counsel entered appearances for Plaintiff in July 2014. (Docs. 22 & 23.) In
2015, the Court granted summary judgment to Defendant Sumter County Board of Elections
and Registration (the “Board of Elections”), and Plaintiff appealed. (Docs. 63 & 64.) Finding



                                                  1
        Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 2 of 16




that the Court made impermissible credibility determinations, the Eleventh Circuit reversed
and remanded this case to this Court. (Doc. 71.)
       After conducting a bench trial, the Court issued an order finding that the voting map
for Sumter County Board of Education (the “School Board”) gives African-American citizens
“less opportunity to elect candidates of their choice than” White citizens. (Doc. 198 at 33.)
After analyzing the relevant factors, and based on the totality of the circumstances, the Court
found that “the at-large districts of the Sumter County Board of Education dilute African-
American voting strength in violation of Section 2 of the Voting Rights Act of 1965, as
amended, 52 U.S.C. § 10301.” (Id. at 37.) The Court determined that an alternative election
plan would need to be enacted (id.) and, thereafter, enjoined the School Board’s election
scheduled for May 22, 2018. (Doc. 204 at 7.) Defendant appealed that order and the Court’s
order as to liability. (See Docs. 207 & 209.)
       The Eleventh Circuit Court of Appeals issued a limited remand authorizing this Court
to devise a remedy in time for the school-board election in May 2020. (Doc. 250.) After hearing
from the Parties and soliciting their proposals on how the Court should proceed in redrawing
the districts, the Court chose the Parties’ agreed-upon special-master candidate, Professor
Bernard Grofman. (Doc. 261.) On September 23, 2019, the Court entered the Parties’
proposed order appointing Professor Grofman as special master, outlining his responsibilities,
and requiring that he provide at least one recommended remedial plan containing a color map,
demographic data, and a narrative analysis. (Doc. 267.) The Parties’ proposed order also
provided that Defendant would pay the reasonable costs and expenses incurred by the special
master. (Doc. 267 at 6 ¶ 7.) Professor Grofman provided the Court his report identifying five
remedial plans (Doc. 272); the Parties filed response and reply briefs to the same (Docs. 268,
269, 270, 271); and the Court held a public hearing to hear from the Parties, Professor
Grofman, and any other interested persons on January 13, 2020. (See Docs. 273 & 276.)
       Following the hearing, on January 29, 2020, the Court entered a remedial order
adopting Professor Grofman’s proposed Map 3 and requiring that the School Board elections
be conducted in November of even-numbered years and that the School Board members serve
staggered four-year terms. (Doc. 277 at 14.) The following day, Defendant appealed the



                                                2
         Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 3 of 16




Court’s remedial order and the judgment for Plaintiff. (Docs. 279 & 284.) Thereafter, the
Court granted Plaintiff’s motion to reconsider and modified the remedial order by requiring,
inter alia, that all seats in Map 3 shall be on the ballot in the general election to be held in
November 2020. (Doc. 303.)
        Plaintiff now seeks fees and expenses totaling $990,576.09. (Docs. 306 & 317.)
Defendant requests that the Court not rule on the fee request until after the Eleventh Circuit
resolves its appeal and that, alternatively, the Court should not award more than $386,000 to
Plaintiff. (Doc. 314.) Thereafter, on October 27, 2020, the Eleventh Circuit issued a published
opinion affirming this Court’s liability and remedial orders and finding no clear error therein.
(Doc. 318); see Wright v. Sumter Cty. Bd. of Elections & Registration, Nos. 18-11510, 18-13510, 20-
10394, 2020 U.S. App. LEXIS 33747 (11th Cir. Oct. 27, 2020).


                                              DISCUSSION
        Plaintiff seeks attorney’s fees and expenses pursuant to 52 U.S.C. § 10310(e) 1, which
provides that “[i]n any action or proceeding to enforce the voting guarantees of the fourteenth
or fifteenth amendment [] the court, in its discretion, may allow the prevailing party, other
than the United States, a reasonable attorney’s fee, reasonable expert fees, and other reasonable
litigation expenses as part of the costs.” “Generally, the prevailing party ‘bears the burden of
establishing entitlement’ to a fee award and proving the reasonableness of the requested fees.”
Rath v. Marcoski, 898 F.3d 1306, 1311 (11th Cir. 2018) (citation omitted).
        Determining a plaintiff’s entitlement to attorney fees entails a three-step
        process. First, a court asks if the plaintiff has “prevailed” in the statutory sense.
        See Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 1939, 76 L. Ed. 2d
        40 (1983). Second, the court calculates the “lodestar,” which is the number of
        hours (tempered by billing judgment) spent in the legal work on the case,
        multiplied by a reasonable market rate in the local area. See Barnes, 168 F.3d at
        427;2 Duckworth v. Whisenant, 97 F.3d 1393, 1396 (11th Cir.1996). Finally, the
        court has the opportunity to adjust the lodestar to account for other


1 This provision was previously codified at 42 U.S.C. 1973l(e). Moreover, 42 U.S.C. §§ 1973l (e) and 1988
similarly provide for fees to be awarded in voting rights act cases, and “the standards for awarding fees under
the two provisions are generally the same.” Brooks v. Ga. State Bd. of Elections, 997 F.2d 857, 860-61 (11th Cir.
1993).
2 ACLU v. Barnes, 168 F.3d 423, 427 (11th Cir. 1999).




                                                       3
        Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 4 of 16




       considerations that have not yet figured in the computation, the most important
       being the relation of the results obtained to the work done.

Dillard v. City of Greensboro, 213 F.3d 1347, 1353 (11th Cir. 2000). “[A] plaintiff ‘prevails’ when
actual relief on the merits of his claim materially alters the legal relationship between the parties
by modifying the defendant’s behavior in a way that directly benefits the plaintiff.” Farrar v.
Hobby, 506 U.S. 103, 111-12 (1992). Defendant does not dispute that Plaintiff has prevailed in
this case, but instead argues various reasons why Plaintiff’s requested fees and expenses are
not reasonable and should be discounted. (Doc. 314.) Indeed, it is now clear that Plaintiff has
prevailed in not only obtaining a liability order and injunctive relief in his favor, but in
obtaining “new district boundaries that plainly remedied the violation.” (Doc. 318 at 57.) Thus,
the Court finds that Plaintiff’s attorneys are entitled to reasonable fees and expenses, and the
Court will determine an appropriate fee award under steps two and three of the requisite
analysis.


   A. Reasonable hourly rates
       “A reasonable hourly rate is the prevailing market rate in the relevant legal community
for similar services by lawyers of reasonably comparable skills, experience, and reputation.”
Perez v. Carey Int'l, Inc., 373 F. App'x 907, 911 (11th Cir. 2010) (quoting Norman v. Hous. Auth.
of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988)). The “relevant market” is generally “the
place where the case is filed.” Cullens v. Georgia Dep't. of Transp., 29 F.3d 1489, 1494 (11th
Cir.1994). “If a fee applicant desires to recover the non-local rates of an attorney who is not
from the place in which the case was filed, he must show a lack of attorneys practicing in that
place who are willing and able to handle his claims.” Barnes, 168 F.3d at 437. What an attorney
charges his clients is “powerful, and perhaps the best, evidence of his market rate.” Dillard,
213 F.3d at 1355. Furthermore, “the district court is entitled to rely on its own experience and
judgment in coming to a reasonable hourly rate.” Martinez v. Hernando Cty. Sheriff's Office, 579
F. App'x 710, 713-14 (11th Cir. 2014).
       As an initial matter, Plaintiff Wright has filed a declaration stating that he filed this
action pro se because he was “unable to find a competent attorney to bring this complicated



                                                 4
        Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 5 of 16




voting-rights action on my behalf,” and that the attorneys he initially spoke to in Albany and
Atlanta declined the case. (Doc. 306-5 at 1.) Defendant does not challenge Plaintiff’s assertion
that he was unable to retain competent and willing counsel in the Albany, GA area. (See Doc.
314 at 4.) Indeed, Plaintiff’s lead counsel has asserted that he took this case on a contingency-
fee basis and that incurring almost $500,000 in unpaid fees has been a hardship on him and
his family. (Doc. 306-1 at 8-9.) Based on the Parties’ representations and the Court’s
knowledge of counsel in the area, the Court finds that Plaintiff was unable to find local counsel
willing and able to represent him in this matter, and that the relevant legal market is Atlanta as
explained herein.
       Plaintiff seeks fees for five attorneys and two paralegals. Plaintiff’s lead counsel
Attorney Bryan Sells of Atlanta requests $550 per hour, and Attorney Laughlin McDonald of
Atlanta requests $625 per hour. Sells obtained his Juris Doctor in 1998 and then worked as an
attorney with the Voting Rights Project of the American Civil Liberties Union (“ACLU”) for
ten years, followed by the Voting Section of the U.S. Department of Justice for five years, and
has had his own firm since 2016 devoted exclusively to voting issues. (Doc. 306-1 at 1-3.) Sells
states that his hourly rate has been $550 since 2016, and that although he normally works on
a fee-shifting basis, he has been retained and paid $550 per hour by clients across Georgia in
voting-rights cases. Id. at 5 ¶¶ 18-19. McDonald retired from the ACLU and ended his
representation in this case in February 2020, and he seeks compensation at an hourly rate of
$625 for 569.2 hours, which is only 60% of the hours he spent on this case. (Doc. 306-2 at 8.)
McDonald practiced law for more than 50 years, served as the Director of the ACLU Voting
Rights Project, wrote numerous book chapters and articles on voting rights, and argued voting
rights cases before the U.S. Supreme Court and several federal appellate courts. Id. at 9-14.
Plaintiff’s counsel asserts that $625 per hour is “consistent with, or below, the market rates of
attorneys in the Atlanta area where his office was located,” but then cites in support two cases
in which McDonald was awarded fees at rates of $450 and $425 hourly. Id. at 16. Plaintiff’s
counsel also cite surveys and reports indicating that their rates are at or below rates of Atlanta
law firm partners in various types of cases. (Doc. 306-1 at 6-7; Doc. 306-2 at 7-8.)




                                                5
         Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 6 of 16




        Defendant argues that the market rate for plaintiff’s side counsel in Atlanta in voting
rights cases is between $400 and $450. (Doc. 314 at 4.) Defendant asserts that its retained
counsel from Atlanta charged $350 per hour for its most experienced attorneys in this case.
Id. Defendant also urges the Court not to apply rates from other regions of the country or
from non-voting rights cases and asks the Court to apply an hourly rate of $400 for Sells and
$450 for McDonald. Id. at 5.3
        Because Plaintiff retained several competent attorneys in Atlanta for this case, the
Court finds Atlanta to be the relevant legal market for determining a reasonable hourly rate.4
“When considering what constitutes a reasonable hourly rate, the court may consider the
following factors:”
        (1) the time and labor required; (2) the novelty and difficulty of the questions;
        (3) the skill requisite to perform the legal services properly; (4) the preclusion
        of other employment by the attorney due to acceptance of the case; (5) the
        customary fee in the community; (6) whether the fee is fixed or contingent; (7)
        time limitations imposed by the client or circumstances; (8) the amount involved
        and the results obtained; (9) the experience, reputation, and the ability of the
        attorney; (10) the ‘undesirability’ of the case; (11) the nature and length of the
        professional relationship with the client; and (12) awards in similar cases.


Bivins v. Wrap It Up, Inc., 380 F. App'x 888, 890 (11th Cir. 2010) (quoting Johnson v. Ga. Highway
Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)).
        Although Plaintiff cites reports and cases showing higher billing rates for partners in
Atlanta, Plaintiff does not indicate what rates were actually paid to attorneys of similar skill in


3 Attorney Dale Ho is the Director of the ACLU Voting Rights Project and, although he appears to be based
out of New York, he requests an hourly rate of $450, which he asserts is a reasonable hourly rate for law firm
partners in Atlanta. (Doc. 306-2 at 7-8.) Ho has practiced law full-time since 2006, taught election law, and
argued on voting rights issues before circuit courts of appeal throughout the country and before the U.S.
Supreme Court. Id. at 4-7. The remaining attorneys, Sean Young and Aklima Khondoker, request $375 an hour
and $250 an hour, respectively. See Doc. 306 at 4. The rates of these attorneys and the paralegals are not
challenged by Defendant.
4 For the same reasons, farther geographic districts such as New York City or Washington D.C. would not be

relevant here. See Barnes, 168 F.3d at 437.


                                                      6
        Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 7 of 16




similar cases. Indeed, the Fulton County Daily Report cited by Plaintiff shows that the average
rate billed by partners in 2013 was $484 per hour. (Doc. 306-2 at 8.) Overall, Plaintiff’s
evidence does not show that the rates requested by Sells and McDonald are reasonable here.
See Martinez v. Hernando Cty. Sheriff's Office, 579 F. App'x 710, 713-14 (11th Cir. 2014) (affirming
award below what counsel requested because the evidence “did not ‘speak to rates actually
billed and paid in similar lawsuits’”) (citation omitted). This Court’s review of the fees awarded
to similar Atlanta-based counsel in similar cases shows that attorneys have not received more
than $450 per hour. See, e.g., Ga. State Conference of the NAACP v. Hancock Cty. Bd. of Elections &
Registration, No. 5:15-CV-00414 (CAR), 2018 U.S. Dist. LEXIS 54155, at *10 (M.D. Ga. Mar.
30, 2018) (a voting rights case where Atlanta-based counsel requested and received up to $350
hourly); Thomas v. Willis, No. 1:08-CV-1738-CAP, 2015 U.S. Dist. LEXIS 178620, at *4 (N.D.
Ga. May 6, 2015) (reducing Atlanta intellectual property attorneys’ requested rates to $400 in
this prisoner civil rights case); Martin v. Augusta-Richmond Cty., No. CV 112-058, 2012 U.S. Dist.
LEXIS 169099, at *23 (S.D. Ga. Nov. 28, 2012) (awarding Attorney Laughlin McDonald fees
in this voting rights case at $300 hourly despite his request of $450 an hour). Considering the
Parties’ evidence, the Court’s experience and judgment, and the Johnson factors, e.g. the
complexity and risk of voting rights cases and the expertise and experience of the attorneys,
the Court finds the following hourly rates reasonable here: $450 for McDonald, $425 for Sells,
$400 for Ho, $375 for Young, and $250 for Khondoker.
       Defendant also asks the Court to completely deduct the time spent by attorneys Ho,
Carpenter, Rugg, and Young who Defendant asserts did not appear and did not meaningfully
contribute to the case. (Doc. 314 at 16-17.) Both Attorneys Ho and Young did enter
appearances on the record as counsel for Plaintiff (Docs. 275 and 305), and both have
provided declarations explaining their contributions to this case. “All attorneys who contribute
their services to a case may be awarded reasonable attorneys' fees.” Dowdell v. Apopka, 698 F.2d
1181, 1188 (11th Cir. 1983). They both seek fees for a reasonable number of hours, and
therefore, will be awarded for the hours requested.
       As to Carpenter and Rugg, both are paralegals who worked with attorneys McDonald
and Ho. It is now “‘self-evident’ that when Congress instructed agencies to award ‘attorney . .



                                                 7
        Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 8 of 16




. fees’ to certain parties prevailing . . ., that term was intended to embrace paralegal fees as
well. . . . . [I]t follows that fees for paralegal services must be recoverable at prevailing market
rates as well.”) Richlin Sec. Serv. Co. v. Chertoff, 553 U.S. 571, 581 (2008) (discussing fees under
U.S.C. § 1988 and the Equal Access to Justice Act); Missouri v. Jenkins ex rel. Agyei, 491 U.S.
274, 285 (1989) (adopting “the self-evident proposition that the ‘reasonable attorney’s fee’
provided for by statute should compensate the work of paralegals, as well as that of
attorneys”). Thus, the Court will award fees to Carpenter and Rugg at a reasonable hourly rate
for paralegals. Little evidence is provided by either Party regarding a reasonable market rate
for paralegal fees, but federal courts in Atlanta have deemed rates from $100 to more than
$150 reasonable for paralegals. See, e.g., Poole v. Meriwether Cty., No. 3:18-cv-56-TCB, 2019 U.S.
Dist. LEXIS 135553, at *8 (N.D. Ga. June 21, 2019) (finding $100 per hour “consistent with
rates used by this Court for cases in the Atlanta Division” and reducing the paralegal’s rate to
$100 per hour in this Fair Labor Standards Act case); Wells Fargo Bank, N.A. v. Airport Mini
Mall, LLC, No. 1:17-cv-04249-AT, 2019 U.S. Dist. LEXIS 224647, at *3 (N.D. Ga. Nov. 22,
2019) (awarding paralegal fees at the requested rate of $159 in this garnishment and breach of
contract action).5 Thus, the Court finds that the requested rate of $110 per hour for the
paralegals is reasonable here.


    B. Reasonable number of hours
        “[A] court may reduce excessive, redundant or otherwise unnecessary hours in the
exercise of billing judgment.” Perkins v. Mobile Hous. Bd., 847 F.2d 735, 738 (11th Cir. 1988).
“Hours reasonably expended” means “billable hours—that is, work that would be paid for by
a reasonable client of means seriously intent on vindicating the rights in issue.” Id. “Sworn
testimony that, in fact, it took the time claimed is evidence of considerable weight[;]” thus, to
reduce hours for being excessive, “it must appear that the time claimed is obviously and
convincingly excessive under the circumstances.” Id.




5There were few cases determining a reasonable paralegal rate, but considering the complexity of the issues
here, the requested paralegal rate is reasonable.


                                                    8
           Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 9 of 16




          Defendant argues that Plaintiff’s hours should be substantially reduced, as outlined
below. (Doc. 314.)


      1. Hours Expended on Unsuccessful Efforts
          Defendant contends that the Court should not award fees for Plaintiff’s time on the
remedial phase or on the original expert report which Plaintiff superseded with a second
report. (Doc. 314 at 8-11.) Defendant posits that “[j]ust as ‘time spent on unsuccessful claims
that are not related to successful claims should be excluded in considering the amount of a
reasonable attorney’s fee,’6 time spent on remedial plans that did not materially contribute to
those plans . . . should be excluded.” Id. at 9. The case Defendant quotes is correct. But here,
the attorneys’ time spent working with Plaintiff’s expert to craft remedial plans and prepare
an initial report were not only related to Plaintiff’s sole claim here but essential for Plaintiff’s
success in this case. As Defendant is well aware, “[a]s part of any prima facie case under Section
Two, a plaintiff must demonstrate the existence of a proper remedy.” Davis v. Chiles, 139 F.3d
1414, 1419 (11th Cir. 1998). “[T]he absence of an available remedy is not only relevant at the
remedial stage of the litigation, but also precludes, under the totality of the circumstances
inquiry, a finding of liability.” Dillard v. Baldwin Cty. Comm'rs, 376 F.3d 1260, 1266 (11th Cir.
2004) (citation omitted). Although the Court ultimately did not enact one of Plaintiff’s
proposed plans and Plaintiff’s expert wisely revised his report, Plaintiff’s initial actions in
proposing remedial plans and preparing an expert report were necessary and laid the
groundwork for Plaintiff’s success here. That these efforts were not incorporated into the
Court’s remedy is not reason enough to discount them. Moreover, “[b]ecause plaintiff’s
counsel is required to ‘explore every aspect of the case, develop all the evidence and present it
to the court,’ courts have expansively treated claims as being related.” Popham v. City of Kennesaw,
820 F.2d 1570, 1578 (11th Cir. 1987) (citations omitted). “The theory that fee applications
should be dissected into ‘winning’ and ‘losing’ hours with the latter being non-reimbursable
contradicts the law of this circuit.” Dowdell v. Apopka, 698 F.2d 1181, 1187 (11th Cir. 1983).
“In fixing the fee, the district court should be mindful that in complex civil rights litigation . .


6   NAACP v. Evergreen, 812 F.2d 1332, 1335 (11th Cir. 1987).


                                                       9
       Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 10 of 16




. issues are overlapping and intertwined. . . . The court must consider the relationship of the
claims that resulted in judgment with the claims that were rejected and the contribution, if any,
made to success by the investigation and prosecution of the entire case.” Id. (quoting Jones v.
Diamond, 636 F.2d 1364, 1382 (5th Cir.1981) (en banc)). Thus, the Court will not deduct the
hours spent by Plaintiff’s counsel on the remedial plans and initial expert report because that
time contributed to and was necessary for Plaintiff’s success.


   2. Plaintiff’s Line-Item Time Entries
       Defendant also asks for substantial reductions of the time entries that were vague,
excessive, redundant, unnecessary, or that constitute block billing or billing in excessive
increments. (Doc. 314 at 11-15.) Specifically, Defendant argues that Plaintiff’s frequent use of
vague time entries such as “ ‘research,’ ‘miscellaneous trial preparation,’ ‘trial preparation,’
‘bench brief drafting,’ and ‘more work’” warrant an across-the-board reduction. Id. at 12
(citations omitted). Defendant also asks for reduction because tasks that could have been
performed by a paralegal or junior associate were performed by the lead attorneys. Id. at 15-
17. The Court has reviewed the time entries and finds that the vast majority of the entries for
Sells, McDonald, Young, and Ho are not vague, unnecessary, or excessive and are not written
the way that Defendant characterizes them. For the most part, these attorneys’ entries were
sufficiently particularized and the time spent appeared reasonable, such that a zealous client
or an opposing party, should pay them. Furthermore, McDonald has already reduced his hours
by 40%, and Plaintiff has provided persuasive reasoning on Sells’ time entries to show that
they are reasonable and should be awarded. Defendant quibbles where Plaintiff’s attorneys
performed work on the same tasks, but “[a]ll attorneys who contribute their services to a case
may be awarded reasonable attorneys fees...even where work is partially duplicative” and a
“reduction is warranted only if the attorneys are unreasonably doing the same work.” Dowdell v. City
of Apopka, Fla., 698 F.2d 1181, 1188 (11th Cir. 1983); Johnson v. University College, 706 F.2d 1205,
1208 (11th Cir. 1983) (emphasis in original). The Court cannot find that the attorneys here
unreasonably performed the same work. Nor is an attorney “required to record in great detail
how each minute of his time was expended.”. Hensley v. Eckerhart, 461 U.S. 424, 437 n.12



                                                10
        Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 11 of 16




(1983). Indeed, “[a] request for attorney’s fees should not result in a second major litigation,”
as it has here; “[i]t is ‘perfectly proper to award attorney’s fees based solely on affidavits in the
records.’” Gonzalez v. J.C. Penney Corp., 209 F. App'x 867, 870 (11th Cir. 2006) (quoting Norman,
836 F.2d at 1303). The Court cannot find that these attorneys’ time entries are so clearly
excessive or unreasonable that a reduction should be applied.7
        However, the same is not true for Attorney Khondoker’s entries which stood out as
vague and excessively recorded almost entirely in whole-hours intervals. (Doc. 314-3 at 33-
41.) For one entry, Defendant has shown that Khondoker billed for 1 hour for the same
conference that Sells billed 0.3 hours. (Doc. 314-3 at 33.) “When a district court finds the
number of hours claimed is unreasonably high, the court has two choices: it may conduct an
hour-by-hour analysis or it may reduce the requested hours with an across-the-board cut.”
Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008); Kenny A. v. Perdue, 532 F.3d
1209, 1220 (11th Cir. 2008) (“[W]here the billing records are voluminous, as they are here, a
district court may make a reasonable across the board reduction in hours instead of engaging
in the pick and shovel work necessary to make a more precise determination.”) (vacated on other
grounds). Numerous courts have applied reductions for rounding to quarter-hour intervals. See,
e.g., Ramsey v. Ala. PSC, CIVIL ACTION NO. 96-T-275-N, 2000 U.S. Dist. LEXIS 5095, at
*15 (M.D. Ala. Apr. 13, 2000) (“reducing each time entry recorded in 15-minute intervals by
one eighth of an hour”); Lockwood v. CIS Servs., LLC, No. 3:16-CV-965-J-39PDB, 2019 U.S.
Dist. LEXIS 89102, at *45 (M.D. Fla. May 3, 2019) (reducing hours by 12% because “the
practice [of billing in quarter-hour increments]—combined with the practice of block billing—
has inhibited reasonableness review, even with the detail otherwise provided”);
Hubbard/Downing, Inc. v. Kevin Heath Enters., No. 1:10-cv-1131-WSD, 2014 U.S. Dist. LEXIS
764, at *35 (N.D. Ga. Jan. 6, 2014) (finding that “a reasonable attorneys’ fees award requires
a significant reduction in hours to reflect the reasonable time that was required to litigate the
issues in this case” where, among other things, counsel billed in hour or half-hour increments).
Here, the vast majority of Khondoker’s entries are vague and appear to be rounded to a whole


7 Moreover, Defendant’s citations to other district courts regarding reductions for inappropriate use of senior
attorney time are non-binding here and unpersuasive for the reasons stated herein.


                                                      11
        Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 12 of 16




hour; for example, she has numerous entries for “bench brief research,” “bench brief
drafting,” and “trial preparation” for 2, 3, 4, or 5 hours each. (Doc. 317-3 at 33.) Plaintiff has
not adequately explained why Khondoker’s entries are rounded to a whole hour and not
broken into components with more specific explanation of how her time was spent.8 (See
Docs. 317 & 317-1 at 33.) The Court finds that a significant across-the-board reduction in
hours is warranted by these vague and excessive time entries. See Hepsen v. J.C. Christensen &
Assocs., Inc., 394 F. App'x 597, 600-601 (11th Cir. 2010) (affirming reduction of fees by 50%
across the board due to “a number of examples of redundant, excessive, or vague entries”);
Villano v. City of Boynton Beach, 254 F.3d 1302, 1311 (11th Cir. 2001) (affirming magistrate
judge’s 25% reduction of total hours where voluminous fee record presented did not permit
sufficiently precise review of entries with ease); Perdue, 532 F.3d 1220 (affirming district court’s
reduction of 16 percent even though such a reduction may have been excessively charitable to
plaintiffs). Thus, the Court will reduce Khondoker’s time by 25% and finds that she should
be awarded fees for 97.275 hours, totaling $24,318.75.


    3. Travel Time
        Defendant contends that the Court should not award fees to New York-based Attorney
Ho for his travel time because Plaintiff obtained competent Atlanta counsel, and it argues that
travel time should be awarded at half the attorney’s rate for the remaining attorneys. (Doc. 314
at 17-18.) As Plaintiff has replied, Attorney Ho did not bill for his travel time (see Doc. 314-3
at 35), so that argument is irrelevant. As to the remaining attorney’s travel time, it is well-
settled that “[s]ince plaintiff[] had the right to retain more than one attorney, the exclusion of
out-of-town counsel’s travel time is proper only if it was unreasonable not to hire qualified
local counsel.” Johnson v. Univ. Coll. of Univ. of Ala., 706 F.2d 1205, 1208 (11th Cir. 1983);
Martinez v. Hernando Cty. Sheriff's Office, 579 F. App'x 710, 714 (11th Cir. 2014) (“[A] fee
applicant seeking to recover expenses incurred for retaining non-local counsel generally ‘must

8 “The applicant should exercise ‘billing judgment’ with respect to hours worked, . . . and should maintain billing
time records in a manner that will enable a reviewing court to identify distinct claims.” Hensley v. Eckerhart, 461
U.S. 424, 437, 103 S. Ct. 1933, 1941 (1983). By not “separately identifying the time spent on each task,”
Khondoker engaged in block billing, and a reduction of her time is also warranted for this additional reason.
Stavrakis v. Underwriters at Lloyd's London, 27 Fla. L. Weekly Fed. D 101 (U.S. M.D. Fla. 2018) (citations omitted).


                                                        12
        Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 13 of 16




show a lack of attorneys practicing in that place who are willing and able to handle his claims.’”)
(citation omitted). As the Court has already found, Plaintiff has shown that he was unable to
retain local counsel; thus, travel time fees are appropriate here. Some courts in this district
have concluded that the rate for travel time “may be reduced if no legal work was performed
during travel.” Lambert v. Fulton Cty., 151 F. Supp. 2d 1364, 1370 (N.D. Ga. 2000); cf. Gaylor v.
Greenbriar of Dahlonega Shopping Ctr., Inc., No. 2:12-CV-00082-RWS, 2014 WL 2195719, at *5
(N.D. Ga. May 27, 2014) (“[T]he Court also believes that travel time should be compensated
at only one-half of an attorney’s normal hourly rate. Therefore, [the attorney’s] travel time will
be compensated, but only at one-half of his approved hourly rate.”). But that is not the law in
this Court or in the Eleventh Circuit. See, e.g., Shealy v. City of Albany, 137 F. Supp. 2d 1359,
1377 (M.D. Ga. 2001) (awarding the requested fees for travel time at the hourly rate). Indeed,
“[t]here are no precise rules with respect to travel time,” except that the Court must exclude
excessive hours or “hours ‘that would be unreasonable to bill to a client and therefore to one’s
adversary.’” Martinez v. Hernando Cty. Sheriff's Office, 579 F. App'x 710, 714 (11th Cir. 2014)
(citation omitted). The Court finds no reason to exclude the time spent by Plaintiff’s Atlanta-
based attorneys for travel in this case.9


    4. Reasonable expenses
        “[T]he court, in its discretion, may allow the prevailing party, other than the United
States, a reasonable attorney’s fee, reasonable expert fees, and other reasonable litigation
expenses as part of the costs.” 52 U.S.C. § 10310. “In determining the costs to be awarded,
the district court may tax as costs all reasonable expenses incurred during the course of
litigation, with the exception of routine office overhead.” Maner v. Linkan LLC, 602 F. App'x
489, 494 (11th Cir. 2015); Chapman v. AI Transport, 229 F.3d 1012, 1038-39 (11th Cir. 2000)
(en banc) (explaining that Federal Rule of Civil Procedure 54(d)(1) creates a presumption that
the prevailing party is awarded full costs). “[T]he standard of reasonableness is to be given a
liberal interpretation.” NAACP v. City of Evergreen, 812 F.2d 1332, 1337 (11th Cir.


9 Further, as Plaintiff argues, it does not appear that Defendant paid a reduced hourly rate for its own counsel’s
travel time in this case. See Doc. 317-2.


                                                       13
        Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 14 of 16




1987) (citation omitted). Defendant argues that Plaintiff’s request for $88,494.09 in expenses
is unreasonable and insufficiently documented. (Doc. 314 at 18-20.) Defendant contends that
expert fees for Dr. McBride should be excluded or significantly reduced because no details
were provided about his time entries, that travel expenses should be reduced, and that other
expenses had no supporting documentation. Id.
        There is no requirement in this Court that a prevailing party list the precise time entries
of its retained experts nor that receipts be filed to recover for reasonable expenses. 10 While
such documentation is helpful and preferred, the Court knows how much of Dr. McBride’s
time was used in this case and has already found that Dr. McBride’s reports and testimony
were essential for Plaintiff’s case regardless of whether they were ultimately adopted by the
Court. Dr. McBride’s invoices run from January 2015 to December 2019; in other words, from
the days before his first expert report was filed to the days after Professor Grofman’s report
was filed. See Docs. 306-2 at 81; 38-1. Indeed, Defendant’s numerous challenges to Dr.
McBride’s testimony and reports caused these expenses to be higher than they otherwise
would have been. See, e.g., Docs. 42, 97, 106, 200 at 3-12. Furthermore, Dr. McBride’s expenses
total $50,752.56 (Doc. 306-2 at 81), whereas Defendant has already agreed to pay Professor
Grofman $78,000 for his services without complaint (Doc. 306-7). Thus, under the
circumstances and considering the record, the Court finds the expenses sought for Dr.
McBride’s services to be reasonable.
        As to the travel expenses, Defendant’s challenge largely fails for the reasons already
discussed supra pp. 12-13. See also Turner v. Webster, No. CV 85-P-0157-W, 1986 U.S. Dist.
LEXIS 16178, at *4 (N.D. Ala. Dec. 19, 1986) (awarding travel expenses to New York-based
counsel in Voting Rights Act case). Here, Plaintiff seeks travel expenses related to depositions
for Attorney McDonald, travel to Atlanta for oral argument for Attorney Ho, and for trial-
related expenses in Albany. (Doc. 306-2 at 81-82.) With the exception of the expenses for
Attorney Ho, the expenses are reasonable and should be fully awarded. However, Plaintiff
retained competent counsel in Atlanta, so the Court finds no reason to award travel expenses

10Although the local rules require receipts for the Bill of Costs, the same is not required when seeking attorney’s
fees and expenses. See M.D.Ga. L.R. 54.1 & 54.2. Moreover, the cases cited by Defendant are non-binding and
inapposite here. (Doc. 314 at 18-19).


                                                       14
       Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 15 of 16




of $521.36 for Attorney Ho to travel to Georgia from New York. Supra pp. 12-13. The other
expenses also appear reasonable and not unduly vague or duplicative considering that Plaintiff
had multiple attorneys representing him, including at the four-day trial.


                                      CONCLUSION
As the Circuit Court has concluded:
       Civil rights litigants may not be charged with selecting the nearest and cheapest
       attorney. Neither may civil rights attorneys be charged with being financial
       efficiency experts. The standard necessarily involves a case-by-case balancing of
       relevant factors. The guideline on what is includable must be that which is
       appropriate in the context of the attorney-client relationship, the substantive
       and procedural nature of the case, and the climate in which the litigation is
       conducted.

       Dowdell v. Apopka, 698 F.2d 1181, 1192 (11th Cir. 1983)

       Here, notwithstanding Defendant’s line-item objections to the majority of Plaintiff’s
time and expense entries covering 41 pages, the Court finds that the majority of Plaintiff’s
entries were reasonable and should be awarded. Defendant has vigorously challenged
Plaintiff’s legal claims and supporting evidence throughout this six-and-a-half-year-old case,
including the instant motion for attorneys’ fees and expenses. Thus, Plaintiff’s fees and
expenses are high– but not unreasonably or excessively so.
       For the foregoing reasons, Plaintiff’s Motion for Attorneys’ Fees and Expenses (Doc.
306) is GRANTED-IN-PART and DENIED-IN-PART. Attorneys’ fees and expenses are
hereby awarded to Plaintiff as follows:
       The Law Office of Bryan L. Sells, LLC
       Attorney: Bryan L. Sells (873.3 hours x $425/hr) $371,152.50
       Expenses: $380.20
       Subtotal: $371,532.70
       The American Civil Liberties Union Foundation, Inc.
       Attorney: Laughlin McDonald (569.2 hours x $450/hr) $256,140.00
       Attorney: Dale Ho (16.2 hours x $400/hr) $6,480.00
       Paralegal: Lila Carpenter (131.5 hours x $110/hr) $14,564.00


                                              15
Case 1:14-cv-00042-WLS Document 322 Filed 12/07/20 Page 16 of 16




Paralegal: Molly Rugg (60.8 hours x $110/hr) $6,688.00
Expenses: $88,192.53
Subtotal: $386,628.53
The American Civil Liberties Union Foundation of Georgia, Inc.
Attorney: Aklima Khondoker (97.275 hours x $250/hr) $24,318.75
Attorney: Sean Young (10.8 hours x. $375/hr) $4,050.00
Expenses: $400.00
Subtotal: $28,768.75
TOTAL: $786,929.98


SO ORDERED, this 7th day of December 2020.
                                  /s/ W. Louis Sands        ________
                                  W. LOUIS SANDS, SR. JUDGE
                                  UNITED STATES DISTRICT COURT




                                     16
